DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks on July 12, 2021. Fig.8 has been amended. Claims 1-20 remain pending. This communication is considered fully responsive and sets forth below.
3.	Drawing Objection: in the Response filed July 12, 2021, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yu (US 9,882,689) and Yao et al. (US 2020/0404593) are generally directed to various aspects of the BS cooperative communication method includes measuring signal quality of neighboring BSs, comparing a number of downlink beams available for communication between a serving 
However, in consideration of the claim limitations and the information disclosure statement submitted, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“measuring, by the controller, a signal quality of a first transmission beam of the base station by changing a receiving direction of the PM within the beam reception range, the first transmission beam being indicated by the information on beam 
“measuring, by the controller, signal qualities of a plurality of transmission beams of the base station within a beam transmission range determined based on a first transmission beam of the base station in a first receiving direction of the PL, the first transmission beam and the first receiving direction being indicated by the information regarding beam configuration;” and “determining, by the controller, a transmission beam having a best signal quality among the plurality of transmission beams as a final transmission beam,” as specified in claim 8. 
“measuring, by the controller, a signal quality of a first transmission beam of the PL by changing a receiving direction of the first PM within the beam reception range, the first transmission beam being indicated by the information regarding beam configuration;” and “determining, by the controller, a receiving direction in which the first transmission beam has a best signal quality as a final receiving direction, wherein the second PM is located after the PL, and the first PM is located after the second PM,” as specified in claim 12. 
“measuring, by the controller, signal qualities of a plurality of transmission beams of the PL within a beam transmission range determined based on a first transmission beam of the PL in a receiving direction equal to a first receiving direction of the second PM, the first transmission beam and the first receiving direction being indicated by the information on beam configuration;” and “determining, by the controller, a transmission 
Dependent claims 2-7, 9-11, 13-17, 19, and 20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473